DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-13 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statements (IDS) filed on 04/15/2019 & 10/10/2019 have been considered by the Examiner.

Claim Objections
Claim 10 is objected to because of the following informalities: 
A) In Claim 10, lines 1-2, “at least one of” appears to be mistakenly added and therefore should be deleted or appropriately amended
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an air conveying device in claim 11, line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When turning to the Applicant’s disclosure, “an air conveying device” is discloses to be a blower (Paragraph 0023). Therefore, “an air conveying device” has been interpreted to be a blower or its equivalence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


B) Claim 1 recites the limitation "the air cooled" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the air cooled” has been construed to be air cooled by the refrigeration device.

C) Claims 2-13 are also rejected due to their dependency on Claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7, 9-11 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 6,519,969 B2 to Sauterleute in view of GB274107 to Vivier.

A) As per Claims 1 & 13, Sauterleute teaches an aircraft comprising an aircraft cooling system (Sauterleute: Figure 3) having: 
a ram air duct (Sauterleute: Figure A, below); 
a nozzle arranged in the ram air duct and connected to a first water-conducting line (Sauterleute: Figure A, below), and 
a refrigeration device, comprising: 
a heat exchanger thermally coupled to the refrigeration device and configured to release waste heat generated by the refrigeration device to cooling air present in the ram air duct (Sauterleute: Figure 3, Item MHX),
a first water separator configured to separate off water from the air cooled by the refrigeration device (Sauterleute: Figure 3, WE1), and 
a water outlet configured to conduct water obtained in the first water separator into the first water-conducting line (Sauterleute: Figure A, below), 
the water outlet having an inlet configured to be connected to a second water-conducting line (Sauterleute: Figure A, below), 
Sauterleute does not explicitly teach the water outlet furthermore being configured to generate a negative pressure at the inlet.
However, Vivier teaches an outlet being configured to generate a negative pressure at the inlet (Vivier: Figure 6, creates negative pressure at 24 to pull 23).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sauterleute by inducing the second water line with the first water line, as taught by Vivier, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sauterleute with these aforementioned teachings of Vivier with the 

    PNG
    media_image1.png
    559
    994
    media_image1.png
    Greyscale

Figure A: Annotated Figure 3 of Sauterleute

B) As per Claim 2, Sauterleute in view of Vivier teaches that the water outlet forms a Venturi nozzle, wherein a negative pressure formed by the Venturi nozzle is applied via the inlet to the second water-conducting line (Vivier: Figure 6, creates negative pressure at 24 to pull 23).

C) As per Claim 3, Sauterleute in view of Vivier teaches that a mixing chamber configured to mix two or more air streams and to discharge a mixed air stream (Sauterleute: Figure 3, Item X), wherein the mixing chamber comprises: a second water separator configured to separate off condensation water that precipitates out in the mixing chamber, the second water separator being connected via the second water-conducting line to the inlet of the water outlet of the refrigeration device (Sauterleute: Figure 3, Item WE2 with associated second conducting line shown in Figure A, above).

D) As per Claim 4, Sauterleute in view of Vivier teaches that at least one of the first water separator or the water outlet of the refrigeration device is configured to pressurize the water that is 
E) As per Claim 5, Sauterleute in view of Vivier teaches that the refrigeration device is configured to apply compressed air to the first water separator, such that the pressure is imparted to the water introduced into the first water-conducting line by the water separated off in the first water separator (Sauterleute: Figure 3, WE1 is high pressure water separator from CON therefore the water would be high pressure as well).

G) As per Claim 7, Sauterleute in view of Vivier teaches a source of compressed air configured to supply compressed air to the refrigeration device, the refrigeration device being configured to expand the compressed air and cool the compressed air in the heat exchanger (Sauterleute: Figure 3, air source from upstream of PHX and FCV).

H) As per Claim 9, Sauterleute in view of Vivier teaches a fourth water separator configured to separate off water from the compressed air of the source, wherein the fourth water separator is connected by means of an outlet to the inlet of the water outlet of the refrigeration device (Sauterleute: Figure 3, Item WE4 separates out water from compressed air source after the air passes through CON, REH and T1).

I) As per Claim 10, Sauterleute in view of Vivier teaches that at least one of the ram air duct comprises an air inlet and an air outlet, such that ambient air flows through the ram air duct from the air inlet to the air outlet, wherein the heat exchanger is arranged downstream of the nozzle (Sauterleute: Figure A, above).

J) As per Claim 11, Sauterleute in view of Vivier teaches that the ram air duct has an air conveying device for conducting ambient air through the ram air duct (Sauterleute: Figure 3, Item F in RAM air duct)


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauterleute in view of Vivier as applied to claim 4 above, and further in view of US Patent Number 3,394,533 to Li.

A) As per Claim 6, Sauterleute in view of Vivier teaches all the limitations except explicitly that at least one of the first water separator or the water outlet of the refrigeration device comprises a conveying device configured to convey the water separated off in the first water separator through the first water-conducting line.
However, Li teaches at least one of the first water separator or the water outlet of the refrigeration device comprises a conveying device configured to convey the water separated off in the first water separator through the first water-conducting line (Li: Figure 1, Item 30).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sauterleute in view of Vivier by adding a pump to the water separator, as taught by Li, with a reasonable expectation of success of arriving at the claimed invention. .
	


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauterleute in view of Vivier as applied to claim 7 above, and further in view of US Patent Number 6,925,818 B1 to Brown.

A) As per Claim 8, Sauterleute in view of Vivier teaches all the limitations except a third water separator configured to separate off water at an inlet opening for a feed air stream supplied to the source of the compressed air, wherein the third water separator is connected by means of an outlet to the inlet of the water outlet of the refrigeration device.
However, Brown teaches a third water separator configured to separate off water at an inlet opening for a feed air stream supplied to the source of the compressed air, wherein the third water separator is connected by means of an outlet to the inlet of the water outlet of the refrigeration device (Brown: Figure 1, Item 7 before compressor 10 analogous to compressed air source of Sauterleute).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sauterleute in view of Vivier by adding an additional water separator after first compressor before the compressor air source, as taught by Brown, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sauterleute in view of Vivier with these aforementioned teachings of Brown with the motivation of removing the water such that the airflow can be further compressed before use in the system.
	

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauterleute in view of Vivier as applied to claim 3 above, and further in view of US Patent Number 4,262,495 to Gupta.


However, Gupta teaches a mixing chamber furthermore comprises: a first inlet configured to introduce a fresh air stream generated by the refrigeration device into the mixing chamber, a second inlet configured to introduce a recirculation air stream extracted from an aircraft section into the mixing chamber, and an outlet configured to supply the fresh and recirculation air streams introduced into the mixing chamber and mixed there to the aircraft section (Gupta: Figure 2, Item 52 mixes cabin air with conditioned air with water separator 54).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sauterleute in view of Vivier by having a mixing chamber to mix recirculated and conditioned air to supply to the cabin, as taught by Gupta, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sauterleute in view of Vivier with these aforementioned teachings of Gupta with the motivation of providing the same comfort level to the passengers while reducing the amount of conditioned air needed to be produced by the refrigeration device, thereby saving energy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762